DETAILED ACTION

Reasons for Allowance
Claims 1, 3 and 23 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art Van De Wall et al (US 2011/0244200), Brooker et al (US 6,759,105), Toganoh et al (US 4,642,654) and Takeuchi et al (US 2002/0059762) do not disclose the panel comprising the décor being formed of a plurality of color points of which more than 90% have a size from 3500 µm2 to 5000 µm2 in combination with the other limitations of the claims.
The references of Van De Wall and Takeuchi are not being used to disclose the claimed size of the color points.
In regard to Brooker and Toganoh, in the Board Decision filed 9/20/2021 the Board states that it would not be obvious to use the range of color points in Toganoh for the decorative layer of Van De Wall as the motivation to combine is flawed and that it would not be obvious to cherry pick the resolution in Brooker while ignoring the ink drop size range in Brooker
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.